Citation Nr: 1144601	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chloracne, to include as due to herbicide exposure, has been received.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions. 

In a May 2008 rating decision, the RO denied the claim for a TDIU.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008. 

In a February 2009 rating decision, the RO granted the petition to reopen a claim for service connection for chloracne and denied the claim for service connection for chloracne, to include as due to herbicide exposure, on the merits.  In March 2009, the Veteran filed a NOD.  A SOC was issued in March 2009, and the Veteran filed a substantive appeal later in March 2009. 

As noted, in the February 2009 rating decision, the RO addressed the claim for service connection for chloracne, to include as due to herbicide exposure, on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

As explained in more detail below, because the RO has, in fact, adjudicated the current claim as a request to reopen a previously-denied claim, and has furnished the Veteran with notice of what is needed to reopen the claim (see, e.g., June 2008 RO letter), the Veteran is not prejudiced by the Board's characterization of the claim involving chloracne as a request to reopen. 

The Board's decision addressing the request to reopen the claim for service connection for chloracne, to include as due to herbicide exposure, is set forth below.  The claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim to reopen have been accomplished.

2.  In a February 2007 decision, the Board denied service connection for skin disease, to include chloracne due to herbicide exposure; the Veteran did not request reconsideration of, or appeal, the decision. 

3.  No new evidence associated with the claims file since the Board's February 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chloracne, to include as due to herbicide exposure, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2007 decision in which the Board denied service connection for a skin disease, to include chloracne due to herbicide exposure, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1110 (2011). 

2.  As evidence received since the Board's February 2007 denial is not new and material, the criteria for reopening the claim for service connection for chloracne, to include as due to herbicide exposure, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for chloracne, to include as due to herbicide exposure, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter provided the definition of new and material evidence and notified the Veteran of the reason why his claim for service connection for chloracne, to include as due to herbicide exposure, had previously been denied.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2008 letter-which meets the content of notice requirements described in Kent, Dingess/Hartman, and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of March 1970 and May 2006 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no further RO action on this matter, prior to appellate consideration, is required.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Specific to claims based on exposure to herbicide agents, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  Chloracne is among those diseases recognized by VA as etiologically related to herbicide exposure.  Thus, chloracne shall be service-connected for a veteran who served in the Republic of Vietnam during the Vietnam era, if certain requirements are met (i.e., that chloracne was manifested within one year after the last date on which the Veteran served in the Republic of Vietnam during the Vietnam era).  38 C.F.R. §§ 3.307, 3.309.

The Board previously denied the Veteran's claim for service connection for a skin disease, to include chloracne due to herbicide exposure, in February 2007.  The evidence of record at that time consisted of the Veteran's service treatment records, service personnel records, VA treatment records from the Syracuse, New York VA Medical Center (VAMC) and the Community Based Outpatient Clinics (CBOCs) in Rome and Auburn, New York (dated from March 1998 through April 2006), the reports of March 1970 and May 2006 VA examinations, private treatment records from Dr. Carlberg, and statements from the Veteran.

In various statements, the Veteran contended that he developed first developed cysts in Vietnam, which have persisted.  The Veteran claimed that his skin disability was related to his herbicide exposure in Vietnam.

The service treatment records reveal no complaints, findings, or diagnosis related to the Veteran's skin.  On examination at separation in December 1969, clinical examination of the Veteran's skin was normal and the Veteran denied a history of skin diseases.

The service personnel records reflect that the Veteran served in the Republic of Vietnam from October 4, 1968 through December 8, 1969.

The March 1970 VA examination report reflects no complaints or findings related to the skin.  

Private treatment records from Dr. Carlberg reflect treatment for a cyst in 1983.  The Veteran reported that the cyst had been present for 5 years.  In 1987, a cyst was removed from the Veteran's right forearm.  At that time, the Veteran reported that the cyst had been present for 10 years.

The VA treatment records reflect treatment for various skin conditions.  In March 1998, the Veteran was treated for skin rash and colorless bumps under the skin.  In May 1998, examination of the Veteran revealed eczema.  A December 1998 dermatology evaluation indicated a probable fatty lipoma on the face.  During a July 2001 examination, the Veteran reported that he had multiple cysts and skin lesions removed, including a cyst removal 6 months earlier.  Examination revealed tanned skin and multiple scars.

In an October 2004 VA dermatology note, the Veteran reported the onset of his cysts in 1969, and that he had 13 cysts removed since 1970.  The impression was cystic acne consistent with chloracne.

The May 2006 VA examination report reflects the Veteran's reported history of cysts since 1969.  The examiner noted that there were small cystic papules on the face.  The impression was cystic acne, consistent with chloracne.

The basis for the Board's February 2007 denial was that there was no evidence that the Veteran's chloracne manifested within one year of service in Vietnam, or was otherwise etiologically related to service.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's February 2007 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since February 2007 includes medical treatment records from the Syracuse VAMC (dated from January 2008 through August 2009) and the Auburn CBOC (from February 2006 through January 2009), a letter from J. C. (a physician assistant), a letter from Dr. LaDuca, and various written statements from the Veteran and his representative, on his behalf.

The VA treatment records confirm that the Veteran is continuing to receive treatment for a skin disability, however, these records do not contain any information regarding the onset of the Veteran's disability or its relation to service.    

A December 2008 letter from J. C., a physician assistant, stated that physical examination of the Veteran revealed findings consistent with a diagnosis of chloracne.  She noted that this condition impacted the Veteran's forehead, nose, and cheeks.

A December 2008 letter from Dr. LaDuca noted that he evaluated the Veteran's skin earlier in December 2008.  The impression was comedonal acne on the face, which could be consistent with chloracne.  He stated that the Veteran required continuing treatment for this condition.

While the objective evidence summarized above can be considered "new," in the sense that it was not before the Board in February 2007, it is not "material" for purposes of reopening the claim.  As noted, the Veteran's claim for service connection for chloracne was previously denied because the evidence did not show that the Veteran's current chloracne was either incurred in service, manifested within one year of the Veteran's service in Vietnam, or was otherwise medically related to service.  The newly received evidence does not include any medical comment or opinion relating the Veteran's current chloracne to service, nor does the evidence reflect manifestation of a skin disability within one year of the Veteran's service in Vietnam.  Accordingly, none of the new, objective evidence relates to an unestablished fact necessary to substantiate the claim for service connection for chloracne, to include as due to herbicide exposure, or raises a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his representative, on his behalf, the Board notes that as laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of the Veteran's chloracne.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, while the Veteran reported that he developed a skin disability during service, the Veteran's assertions in this regard were already of record at the time of the Board's February 2007 decision-for example, the October 2004 VA treatment record, in which the Veteran reported the onset of his cysts in 1969.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chloracne, to include as due to herbicide exposure, are not met, and the Board's February 2007 denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for chloracne, to include as due to herbicide exposure, is denied.

REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) . 

In this case, the Veteran has been granted service connection for posttraumatic stress disorder (PTSD) (rated as 30 percent disabling from May 3, 1999 to June 9, 2008, and as 50 percent disabling thereafter) and for bilateral hearing loss (rated as 10 percent disabling from August 11, 2003 to April 6, 2006; as 20 percent disabling from April 7, 2006 to June 9, 2008; and as 30 percent disabling thereafter).  His combined disability rating is 70 percent.  

As of June 10, 2008, the Veteran has a disability (PTSD) rated 40 percent or more and his combined disability rating is 70 percent, the minimum percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU.  However, pertinent to the current claim for a TDIU, the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), for the period prior to June 10, 2008, is for consideration. 

The Board notes that the Veteran has not been employed at any point pertinent to the current claim foe a TDIU.  He last worked full-time in 1990 as a police officer.  Subsequently, he worked part-time as a teacher and a bartender for several years in the 1990's.  Thus, the question is whether the Veteran's service-connected disabilities render him unemployable.

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran also asserts that he is unable to wear hearing aids due to ear sensitivity and frequent ear infections.  In this regard, a March 2006 VA audiology consultation note reflects that the Veteran experienced regular infections in his right ear and less regular infections in his left ear.  The examiner noted that the Veteran was a good candidate for amplification only for his left ear.

On VA audiological evaluation in July 2008, the examiner noted that the Veteran was sensitive to the ear mold material of hearing aids and has had numerous ear infections in the past.  However, she indicated that hearing aids were still recommended in the left ear.  The examiner stated that the Veteran's hearing loss itself did not limit his employment.  She noted that with amplification, the Veteran would be able to obtain gainful employment. 

On VA psychiatric examination in July 2008, the examiner noted that the Veteran has been retired from the New York State Police since 1990.  The examiner further noted that since the Veteran's retirement, his PTSD symptoms have increased in severity and that the Veteran would likely have moderate to severe problems maintaining any type of stable employment.  

In a February 2008 statement, K. F., a social worker, noted that the Veteran was physically unable to work.  She stated that the Veteran had a diagnosis of PTSD, back and hip pain, and hearing loss.  While K. F. opined that the Veteran's disabilities prevented him from working, she considered both service-connected and non-service connected disabilities when rendering this opinion, and she did not indicate whether the Veteran's service-connected disabilities, alone, rendered him unemployable.  Therefore, this opinion is inadequate for evaluating the claim for a TDIU.

While the Veteran has provided statements and submitted evidence regarding his unemployability, the record still does not include a medical opinion-clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale-as to whether the Veteran's service-connected disabilities-either individually or in concert and without regard to his age and/or nonservice-connected disabilities -render(s) him unable to obtain or retain substantially gainful employment.  On this record, such an opinion is needed to resolve the matter of Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding, pertinent medical records.  

The record reflects that the Veteran has been receiving treatment from the Syracuse VAMC and the Auburn CBOC.  The claims file contains VA medical records from the Syracuse VAMC dated through August 7, 2009 and from the Auburn CBOC dated through January 25, 2009; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Syracuse VAMC and the Auburn CBOC any outstanding, pertinent records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for a TDIU.  In adjudicating the claim, the RO should also consider the provisions of 38 C.F.R. § 4.16(b), as appropriate-specifically, whether the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are met at any time prior to June 10, 2008.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Syracuse VAMC (dated since August 7, 2009), and from the Auburn CBOC (dated since January 25, 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and physical acts required for substantially-gainful employment.  

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should discuss whether the Veteran is a good candidate for amplification (in one or both ears), and whether this would affect his employability.  The physician should also  consider and discuss the pertinent medical and other evidence of record.  
The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of pertinent evidence and legal authority (to include consideration of the provisions of 38 C.F.R. § 4.16(b)-for the pertinent period prior to June 10, 2008-as appropriate). 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


